UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00547 DWS Technology Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) John Millette Secretary One Beacon Street Boston, MA02108-3106 (Name and address of agent for service) Registrant's telephone number, including area code:617-295-1000 Date of fiscal year end:10/31 Date of reporting period:*7/1/10-6/30/11 * DWS Technology Fund, a series of DWS Technology Fund wasreorganized into DWS Technology Fund, a series of DWS Securities Trust on 3/1/2011.The surviving fund’s Form N-PX will be filed on 8/30/11. (CIK:0000088048) (Filing no. 811-02021). ***** FORM N-Px REPORT ***** ICA File Number: 811-00547 Reporting Period: 07/01/2010 - 06/30/2011 DWS Technology Fund END NPX REPORT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DWS Technology Fund By (Signature and Title) /s/W. Douglas Beck W. Douglas Beck, Chief Executive Officer and President Date8/18/11
